         Case 4:20-cr-00052-BMM Document 15 Filed 10/05/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                    Case No. CR-20-52-GF-BMM

                  Plaintiff,

  vs.                                                     ORDER

  SCOTT THOMAS COOPER,
                 Defendant.


        Defendant Scott Cooper has filed a Motion to Vacate the Detention Hearing

currently set for October 6, 2020. The Government has no objections to the

Motion. Therefore,

        IT IS ORDERED that the Detention Hearing currently set for October 6,

2020, at 4:00 p.m. is VACATED.

        DATED this 5th day of October, 2020.




                                         1
